Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 1 of 10 - Page ID#: 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF KENTUCKY

LEXINGTON DIVISION
In re: ) Chapter 11
Cambrian Holding Company, Inc., et al.,' ; Case No. 19-51200 (GRS)
(Jointly Administered)
Debtors. ;
) Honorable Gregory R. Schaaf

NOTICE OF APPEAL AND STATEMENT OF ELECTION
Part 1:Identity of the appellant
1. Name(s) of appellant(s): Hazard Coal Corporation

2; Position of appellant in the adversary proceeding or bankruptcy case that is the
subject of this appeal:

 

For appeals in an adversary proceeding. For appeals in a bankruptcy case and
____ Plaintiff not in an adversary proceeding.
____ Defendant ___ Debtor
____ Other (describe) Creditor
____ Trustee

X_ Other (describe); The appellant, Hazard

Coal Corporation, is a lessor of coal under a
1981 Coal Lease to debtor, Perry County
Coal LLC (the “HCC Lease”), which was

purportedly assigned to American Resources

Corporation and/or its subsidiary Perry
County Resources LLC.

 

'The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W.
Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC
(0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal
LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven
Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc.

(7705), and Shelby Resources, LC (5085).

210205
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 2 of 10 - Page ID#: 2

Part 2: Identify the subject of this appeal
Is Describe the judgment, or, or decree appealed from: Order, entered January 22,
2021 [ECF No. 1499], declaring that an assignment of the HCC Lease to American
Resources Corporation/Perry County Resources LLC was approved by the
Bankruptcy Court, a copy of which is attached as Exhibit A and accompanies this
Notice.
2 State the date on which the judgment, order, or decree was entered: Order, entered
January 22, 2021 [ECF No. 1499].
Part 3: Identify the other parties to the appeal

1. Parties: Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394),
Apex Energy, Inc. (3455), C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM
Holding Company LLC (7427), Bear Branch Coal LLC (0674), Clintwood Elkhorn Mining LLC
(6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal LLC (0981), Whitaker
Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven Rock
Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc. (0340), T.C.
Leasing, Inc. (7705), and Shelby Resources, LC (5085).

Debtors Address: Cambrian Holding Company, Inc.
c/o Patricia K. Burgess, Esq.
Frost Brown Todd LLC
250 West Main Street, Suite 2800
Lexington, KY 40507-1749
Telephone: (859) 231-0000

Attorneys: Todd M. Brooks, Esq.
Seven Saint Paul Street, 15‘ Floor
Baltimore, MD 21202
Telephone: (410) 347-9421

Patricia K. Burgess, Esq.
Frost Brown Todd LLC

7310 Turfway Road, Suite 210
Florence, KY 41042-1374
Telephone: (859) 817-5905

210205
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 3 of 10 - Page ID#: 3

210205

Patricia K. Burgess, Esq.

Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1749
Telephone: (859) 231-0000

Masten Childers, III, Esq.

Whiteford, Taylor & Preston, LLP

161 North Eagle Creek Drive, Suite 210
Lexington, KY 40507

Telephone: (859) 687-6699

Bradford F. Englander, Esq.

3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042-4510
Telephone: (703) 280-9081

Ronald E. Gold, Esq.

Frost Brown Todd LLC
2200 PNC Center

201 East Fifth Street
Cincinnati, OH 45202
Telephone: (513) 651-6800

Christopher A. Jones, Esq.

3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042
Telephone: (703) 280-9263

Benjamin M. Katz, Esq.

Frost Brown Todd LLC

The Pinnacle at Symphony Place
150 3 Avenue South, Suite 1900
Nashville, TN 37201

Telephone: (615) 251-5550

Adam R. Kegley, Esq.

Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1742
Telephone: (859) 231-0000
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 4 of 10 - Page ID#: 4

210205

Douglas L. Lutz, Esq.

Frost Brown Todd LLC

301 East Fourth Street
Cincinnati, OH 45202-4182
Telephone: (513) 651-6724

Bennett M. Parker, Esq.
Frost Brown Todd LLC
3300 Great American Tower
301 E. 4" Street

Cincinnati, OH 45202
Telephone: (513) 651-6800

Michael J. Roeschenthaler, Esq.
Whiteford Taylor & Preston LLP
200 First Avenue, Third Floor
Pittsburgh, PA 15222
Telephone: (412) 618-5601

Daniel R. Schimizzi, Esq.
Whiteford Taylor & Preston LLP
200 First Avenue, Third Floor
Pittsburgh, PA 15222
Telephone: (412) 275-2401

A. J. Webb, Esq.

Frost Brown Todd LLC
3300 Great American Tower
301 E. Fourth Street
Cincinnati, OH 45202
Telephone: (513) 651-6800

Tyler Powell, Esq.

Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1749
Telephone: (859) 231-0000

Party: United States Trustee
United States Trustee

100 E. Vine St. Suite 500
Lexington, KY 40507
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 5 of 10 - Page ID#: 5

210205

Attorneys:

John Daugherty, Esq.
Assistant United States Trustee
100 E. Vine Street, Suite 500
Lexington, KY 40507
Telephone: (859) 233-2822

Rachelle C. Bolton, Esq.

100 E. Vine Street, Suite 500
Lexington, KY 40507
Telephone: (859) 233-2822

Bradley M. Nerderman, Esq.
100 E. Vine Street, Suite 300
Lexington, KY 40507
Telephone: (859) 233-2822

3. Party: Official Committee of Unsecured Creditors of Cambrian Coal Holding
Company, Inc., ef ai.

Attorneys:

T. Kent Barber, Esq.
Barber Law PLLC

2200 Burrus Drive
Lexington, KY 40513
Telephone: (859) 296-4372

Barber Law PLLC

2200 Burrus Drive
Lexington, KY 40513
Telephone (859) 296-4372

Foley & Lardner LLP

321 N. Clark, Suite 2800
Chicago, IL 60610
Telephone: (312) 832-4500

Geoffrey S. Goodman, Esq.
Foley & Lardner LLP

321 N. Clark Street, Suite 2800
Chicago, IL 60610

Telephone: (312) 832-4500

Brittany J. Nelson, Esq.
Foley & Lardner LLP

3000 K Street NW, Suite 600
Washington, DC 20007
Telephone: (202) 295-4732
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 6 of 10 - Page ID#: 6

4. Party: American Resources Corporation

Attorney:

Attorney:

Billy R. Shelton, Esq.

Shelton, Branham & Halbert PLLC
2452 Sir Barton Way, Suite 200
Lexington, KY 40509

Telephone: (859) 294-6868

Michael J. Gartland, Esq.
Delcotto Law Group PLLC
200 North Upper Street
Lexington, KY 40507
Telephone (859) 231-5800

J. Party: Perry County Resources LLC

Attorney:

Part 4: Option election to have appeal heard by District Court (applicable only in certain

districts)

Ifa Bankruptcy Appellate Panel is available in the judicial district, the Bankruptcy Appellate Panel
will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal
heard by the United States District Court. If an appellant filing this notice wishes to have the appeal
heard by the United States District Court, check below. Do not check the box if the appellant

Billy R. Shelton, Esq.

Shelton, Branham & Halbert PLLC
2452 Sir Barton Way, Suite 200
Lexington, KY 40509

Telephone: (859) 294-6868

wishes the Bankruptcy Appellate Panel to hear the appeal.

X Appellant elects to have the appeal heard by the United States District Court rather

than by the Bankruptcy Appellate Panel.

Part 5: Sign below

/s/ Stanton L. Cave

 

Date: February 5, 2021

Signature of attorney for appellant(s) (or appellant(s)

If not represented by an attorney)

210205
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21

Name, address, and telephone number of attorney

(or appellant(s) if not represented by an attorney):

Stanton L. Cave, Esq.

Law Office of Stan Cave
P.O. Box 910457
Lexington, KY 40591-0457
Telephone: (859) 309-3000

Email: stan.cave(@stancavelaw.com

 

Douglas T. Logsdon, Esq.

Kathryn A. Eckert, Esq.

McBRA YER PLLC

201 East Main Street, Suite 900
Lexington, KY 40507

Telephone: (859) 231-8780

Email: dlogsdon@mebrayerfirm.com
Email: keckert(@mcbrayerfirm.com

 

 

Counsel for Appellant, Hazard Coal Corporation

Fee waiver notice: If appellant is a child support creditor or its representative and appelalant has

Page: 7 of 10 - Page ID#: 7

filed the form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to Inmate filers: If you are an inmate filer in an institution and you seek the timing benefit
of Fed. R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing)
and file that declaration along with the Notice of Appeal.]

CERTIFICATE OF SERVICE

A copy of the foregoing was served electronically via the Court’s CM/ECF electronic
service. A copy of the foregoing was also served by depositing same in the United States Mail,

first class, postage prepaid, addressed to the following on February 5, 2021:

Cambrian Holding Company, Inc.
c/o Patricia K. Burgess, Esq.
Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1749

Todd M. Brooks, Esq.

Seven Saint Paul Street, 15" Floor
Baltimore, MD 21202

210205
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 8 of 10 - Page ID#: 8

Patricia K. Burgess, Esq.
Frost Brown Todd LLC

7310 Turfway Road, Suite 210
Florence, KY 41042-1374

Patricia K. Burgess, Esq.

Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1749

Masten Childers, II, Esq.

Whiteford, Taylor & Preston, LLP

161 North Eagle Creek Drive, Suite 210
Lexington, KY 40507

Bradford F. Englander, Esq.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042-4510

Ronald E. Gold, Esq.
Frost Brown Todd LLC
2200 PNC Center

201 East Fifth Street
Cincinnati, OH 45202

Christopher A. Jones, Esq.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Benjamin M. Katz, Esq.

Frost Brown Todd LLC

The Pinnacle at Symphony Place
150 3" Avenue South, Suite 1900
Nashville, TN 37201

Adam R. Kegley, Esq.

Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1742

Douglas L. Lutz, Esq.

Frost Brown Todd LLC

301 East Fourth Street
Cincinnati, OH 45202-4182

210205
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21

Bennett M. Parker, Esq.
Frost Brown Todd LLC
3300 Great American Tower
301 E. 4" Street

Cincinnati, OH 45202

Michael J. Roeschenthaler, Esq.
Whiteford Taylor & Preston LLP
200 First Avenue, Third Floor
Pittsburgh, PA 15222

Daniel R. Schimizzi, Esq.
Whiteford Taylor & Preston LLP
200 First Avenue, Third Floor
Pittsburgh, PA 15222

A. J. Webb, Esq.

Frost Brown Todd LLC
3300 Great American Tower
301 E. Fourth Street
Cincinnati, OH 45202

Tyler Powell, Esq.

Frost Brown Todd LLC

250 West Main Street, Suite 2800
Lexington, KY 40507-1749

United States Trustee
100 E. Vine St. Suite 500
Lexington, KY 40507

John Daugherty, Esq.
Assistant United States Trustee
100 E. Vine Street, Suite 500
Lexington, KY 40507

Rachelle C. Bolton, Esq.
100 E. Vine Street, Suite 500
Lexington, KY 40507

Bradley M. Nerderman, Esq.

100 E. Vine Street, Suite 500
Lexington, KY 40507

210205

Page: 9 of 10 - Page ID#: 9
Case: 5:21-cv-00040-KKC Doc#:1 Filed: 02/05/21 Page: 10 of 10 - Page ID#: 10

T. Kent Barber, Esq.
Barber Law PLLC
2200 Burrus Drive
Lexington, KY 40513

Barber Law PLLC
2200 Burrus Drive
Lexington, KY 40513

Foley & Lardner LLP
321 N. Clark, Suite 2800
Chicago, IL 60610

Geoffrey S. Goodman, Esq.
Foley & Lardner LLP

321 N. Clark Street, Suite 2800
Chicago, IL 60610

Brittany J. Nelson, Esq.
Foley & Lardner LLP

3000 K Street NW, Suite 600
Washington, DC 20007

Billy R. Shelton, Esq.

Shelton, Branham & Halbert PLLC
2452 Sir Barton Way, Suite 200
Lexington, KY 40509

Billy R. Shelton, Esq.

Shelton, Branham & Halbert PLLC
2452 Sir Barton Way, Suite 200
Lexington, KY 40509

Michael J. Gartland, Esq.
Delcotto Law Group PLLC
200 North Upper Street
Lexington, KY 40507

And to those parties identified with addresses not otherwise served on the attached Label Matrix
for Local Noticing 0643-5, Case 19-51200-grs, Eastern District of Kentucky Lexington, Friday,
February 5, 2021, 10:46:29 EST, attached as Exhibit B.

Douglas T. Logsdon

 

Douglas T. Logsdon, Esq.
Counsel for Hazard Coal Corporation

10
210205
